Case: 12-7157    Document: 18     Page: 1   Filed: 12/26/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                WILLIE STEPHENS, JR.,
                  Claimant-Appellant,
                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7157
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 12-1173, Judge Lawrence B.
 Hagel.
               __________________________

   Before NEWMAN, PROST, and WALLACH, Circuit Judges.
 PER CURIAM.
                        ORDER
     Willie Stephens, Jr. appeals from an order of the
 United States Court of Appeals for Veterans Claims
 (Veterans Court) denying his petition for a writ of man-
 damus. We summarily affirm.
    Mr. Stephens is currently receiving Department of
 Veterans Affairs (DVA) disability benefits for his service-
 connected claim for residuals of prostate cancer. In June
Case: 12-7157       Document: 18   Page: 2    Filed: 12/26/2012




 WILLIE STEPHENS    v. SHINSEKI                             2

 2011, the DVA advised Mr. Stephens that because his
 condition had shown improvement, his disability rating
 was being reduced from 100% to 10%.
      In March 2012, Mr. Stephens filed the underlying pe-
 tition with the Veterans Court. He attached a copy of a
 February 2012 letter he sent to the DVA asserting that he
 filed a notice of disagreement with regard to a June 2011
 DVA notification letter. His petition asked the Veterans
 Court to order the DVA to issue a statement of the case.
 According to Mr. Stephens, the DVA’s delay in issuing
 him a statement of the case was “disturbing and delaying”
 his appeal. In denying the petition, the Veterans Court
 noted that that he “has not demonstrated that the delay
 in his case is unreasonable.”
     This appeal followed.
     This court reviews the denial of a petition for a writ of
 mandamus by the Veterans Court for an abuse of discre-
 tion. Lamb v. Principi, 284 F.3d 1378, 1384 (Fed. Cir.
 2002). A writ of mandamus is an extraordinary remedy
 and should not be issued unless the petitioner has no
 other adequate alternative means to attain the desired
 relief and petitioner has established a clear and undispu-
 table right to relief. See Cheney v. U.S. Dist. Court for
 D.C., 542 U.S. 367, 380–81 (2004).
     The Veterans Court did not abuse its discretion in de-
 termining that Mr. Stephens failed to satisfy the exacting
 standard for mandamus relief. The Veterans Court was
 reasonable in concluding that any delay in the DVA’s
 issuance of a statement of the case was not so unreason-
 able that it was equivalent to an arbitrary refusal by the
 DVA to act.
     Accordingly,
     IT IS ORDERED THAT:
Case: 12-7157      Document: 18     Page: 3      Filed: 12/26/2012




 3                                 WILLIE STEPHENS   v. SHINSEKI

      (1) The judgment of the Veterans Court is summarily
 affirmed.
       (2) Each side shall bear its own costs.


                                      FOR THE COURT


                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
 s26